DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims filed 05/14/2019 have been entered and fully considered.  Claims 1-10 are pending and examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/067592 A1 (“Suzuki” – US 2017/0222287 A1 cited herein as an English language equivalent).  Supporting evidence from US 2013/0045428 A1 (“Visco”).
Regarding claim 1, Suzuki discloses a lithium-air battery system 1 (Abstract; Fig. 1; [0002]) comprising a lithium-air battery cell 2 and a control unit that controls a gas supply device 80 and a gas discharge device 81 ([0091]).
The lithium-air battery cell 2 comprises an anode 4 (“the negative electrode) capable of occluding and releasing lithium ion ([0069]), a cathode 3 (“the positive 
In the positive electrode, a reaction product is capable of being generated from oxygen and lithium ion during discharge and the reaction product is decomposed into oxygen and lithium ion during charge ([0021]-[0022], [0122], [0125], [0128]-[0129], [0133]-[0135], [0142]-[0144]).
Regarding the multiple kinds of the reaction product are generated based on discharge voltages, and charge voltages of the multiple kinds of the reaction product are different from each other, Visco shows that at a nominal potential of about 3 volts, a Li/Air battery in a non-aqueous electrolyte a reaction forms Li2O2 (2Li+O2=Li2O2) (i.e. when no water is present), and in aqueous electrolytes a reaction forms LiOH (Li+1/4O2+1/2H2O=LiOH) (i.e. when water is present) ([0005]).  Therefore, the Suzuki is capable of generating multiple kinds of reaction product as claimed because Suzuki discloses a humidification device 6 that can introduce water ([0080]-[0083]) and an atmosphere adjustment device 8 for adjusting the atmosphere inside the case 7 ([0085]-[0091]).  Moreover, Suzuki indicates in [0130] it is possible to form Li2O2 and LiOH.
Regarding recitations with respect to the controller performing the current control, this limitation has been considered and construed as a manner of operating that adds no additional structure to the claimed electrochemical device system.  In this regard MPEP 2114 sets forth the following: Features of an apparatus may be recited either structurally or functionally.  If an examiner concludes that a functional limitation is an In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.  See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on.  In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  In this case, the prior art is inherently capable of performing the claimed functions because Suzuki discloses a humidification device 6 that can introduce water ([0080]-[0083]) and an atmosphere adjustment device 8 for adjusting the atmosphere inside the case 7 ([0085]-[0091]) which, as discussed above, would generate the multiple kinds of reaction products having different discharge voltages.
Regarding claims 3-4, Suzuki discloses the electrochemical device system of claim 1.  Suzuki discloses a catalyst of the cathode may include titanium, nickel, gold, and conductive oxides (including iridium oxides, ruthenium oxides, manganese oxides, cobalt oxides, nickel oxides, iron oxides, copper oxides) ([0064]).
Regarding claim 10, Suzuki discloses the electrochemical device system of claim 1.  As discussed above, a reaction product (i.e. Li2O2 and/or LiOH) is generated at the cathode during discharge.  The reaction product is consumed upon charging.  Therefore, oxygen is capable of being stored in the positive electrode during discharge and the oxygen stored in the positive electrode is capable of being released during charge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/067592 A1 (“Suzuki” – US 2017/0222287 A1 cited herein as an English language equivalent).  Supporting evidence from US 2013/0045428 A1 (“Visco”).
Regarding claim 2, Suzuki discloses the electrochemical device system of claim 1.  As discussed above, Suzuki forms Li2O2 and Visco shows that Li2O2 is formed at a nominal potential of about 3 volts.  
The predetermined voltage would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claims 5-6, Suzuki discloses the electrochemical device system of claim 1.  While Suzuki is silent regarding the positive electrode including a high catalytic ability material that has a catalytic ability for dissociation of oxygen higher than the low catalytic ability material.  However, Suzuki discloses a catalyst of the cathode may include titanium, nickel, gold, conductive oxides, and platinum ([0064]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a combination of (i) platinum and (ii) at least one of titanium, nickel, gold, and conductive oxides because Suzuki discloses they are known cathode catalysts useful for the same purpose.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven,
Regarding claim 9, Suzuki discloses the electrochemical device system of claim 1.  While Suzuki does not expressly disclose the lithium-air battery system 1 comprises a plurality of the lithium-air battery cells, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of the lithium-air battery cells because it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04(VI)(B).  Moreover, as a person having ordinary skill in the art would readily recognize providing a plurality of the lithium-air battery cells would allow one to meet the voltage and/or current requirements of a particular load.
Regarding recitations with respect to the controller performing the current control, this limitation has been considered and construed as a manner of operating that adds no additional structure to the claimed electrochemical device system.  See the sections of MPEP 2114 cited above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/067592 A1 (“Suzuki” – US 2017/0222287 A1 cited herein as an English language equivalent) in view of US 2018/0183122 A1 (“Grey”).
Regarding claim 7, Suzuki discloses the electrochemical device system of claim 3.  Suzuki does not expressly disclose that at least one from a group of LiOH and Li2O2 is preliminarily attached to the positive electrode.
Grey discloses a lithium-oxygen battery (Abstract) and teaches the working electrode (the positive electrode) may be provided with a lithium source, which may be 2O2.  The lithium source salt may be added to the electrode in a pre-treatment step ([0177]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a lithium source, such as LiOH or Li2O2, to the cathode during a pre-treatment step because this amounts to a combination of prior art elements according to known methods to yield predictable results in view of the teachings of Grey.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/067592 A1 (“Suzuki” – US 2017/0222287 A1 cited herein as an English language equivalent) in view of US 2013/0115527 A1 (“Au”).
Regarding claim 8, Suzuki discloses the electrochemical device system of claim 3.  Suzuki discloses the cathode includes a porous material ([0062], [0067]), but is silent regarding the positive electrode including a porous material having a pore size equal to or less than 5 µm.
Au discloses a rechargeable non-aqueous lithium-air battery (Abstract) and teaches the cathode includes a gas diffusion layer having a pore size in the range of 0.01 µm to 0.1 µm that enables the oxygen from ambient air to be intaken during discharge and with oxygen vented from the cathode during recharge ([0012]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the gas diffusion layer of Suzuki with a pore size in the range of 0.01 µm to 0.1 µm to enable oxygen from ambient air to be intaken during discharge and with oxygen vented from the cathode during recharge as taught by Au.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2017/159420 A1 (“Suzuki”) is cited for the disclosure of a lithium-air battery system comprising humidity control units (Abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727